IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID LEVOYD REED,                                                    No. 84252
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                                           FILED
                CLARK,                                                                     MAR 1 1 2022
                Respondent,                                                             ELIZABETH A. DROWN
                  and                                                                 CLERK gIF SUPREME COURT
                                                                                      sy    5
                CLARK COUNTY DISTRICT                                                       DEPtilY
                                                                                                  el;
                                                                                                    I:ERI
                                                                                                      )1 1‘1
                                                                                                           1 '
                ATTORNEY'S OFFICE,
                Real Party in Interest.


                                                             ORDER DENYING PETITION


                               This is an original pro se petition for a writ of prohibition
                directing the district court to cease all proceedings in district court case
                number C-XX-XXXXXXX.
                                Petitioner has not provided this court with exhibits or other
                documentation that would support his claims for relief. See NRAP 21(a)(4)
                (providing the petitioner shall submit an appendix containing all documents
                "essential to understand the matters set forth in the petition"); Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                (Petitioned I cardies] the burden of demonstrating that extraordinary
                relief is warranted.").




SUPREME COURT
     OF
   NEVADA

(0) 1947A ADD
                                                                                                  „IG.7- 0777
                z          'rltf!:'*.:14:1--. 4:::;;;:-. •
                           s
                                  Accordingly, and without deciding on the merits of the writ
                   petition, we
                                  ORDER the peti     DENIED.'

                                                                 ."4:11:617171411


                                             Pari4guirre



                   Hardesty                                    Stiglich




                   cc:   David Levoyd Reed
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          'Petitioner's motion to exceed 7,000 word limit is granted. The
                   petition was filed on February 17, 2022.
SUPREME COURT
     OF
    NEVADA

10) 1947A ateto,
                                                           2